DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant’s argument that Meir only teaches adjusting the position of the cube relative to the alignment device, it should be noted that Meir also teaches calibration without moving the cube while performing adjustments to the alignment device [0069].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US 20160129283 A1) and Jeung (US 8198579 B2).

With regards to claims 2, 3, 12, and 13, Meir discloses further wherein before obtaining the one or more projection images, adjust the phantom to make the calibration point of the phantom roughly align with the radiation source of the medical system, wherein the calibration point comprises a center of the phantom ([0059] the phantom is placed with its center point at an estimated treatment room iso-center).
With regards to claims 4, 5, 14, and 15, Meir discloses wherein the phantom includes at least one marker [0052], and to determine the difference between the first coordinate system and the second coordinate system based on the one or more projection images ([0060] determine the offset between the center of the phantom and the iso-center of the treatment apparatus), the at least one processor is further configured to cause the system to: determine at least one feature of the at least one marker in the one or more projection images, the feature including at least one of: a shape of the at least one marker, a size of the at least one marker, or a location of the at least one marker in the one or more projection images; and determine the difference between the first coordinate system and the second coordinate system based on the at least one feature of the at least one marker, wherein the difference between the first coordinate system and the second coordinate system includes: a first difference indicating a displacement of an origin of the second coordinate system relative to the origin of the first coordinate system ([0060] determine location of the targets relative to the iso-center of the treatment apparatus; determine the offset between the center of the phantom and the iso-center of the treatment apparatus).
With regards to claims 6, 7, 16, and 17, Meir discloses a 4D movable support 20 to adjust the phantom [0038].
With regards to claims 21 and 22, Meir does not teach the claimed configuration. Nevertheless, Jeung teaches such configurations were generally known (column 9, lines 19-59). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Meir with the claimed configuration in order to improve accuracy.


(s) 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Jeung and Hartmann (US 6670618 B1)
With regards to claims 9, 10, and 19, Meir does not explicitly teach the claimed alignment device as claimed. In a similar field of endeavor, Hartmann teaches a method of checking an iso-center of a radiation therapy system comprising: providing a phantom to determine an iso-center with the aid of lasers and following determination of said iso-center, positioning said phantom in the iso-center and updating and checking the alignment of said lasers based on the center point of the phantom (column 4, lines 16-41) in order to improve operational safety and operational stability, especially with respect to the checking of the radiation therapy system for positioning of the patient. Note that Hartmann teaches determining the vertical and horizontal offset of the lasers (column 4, lines 33-37), which suggests one or two lasers having two planes perpendicular to each other. As such, in view of the recited benefit in addition to verifying accuracy of a medical device, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Meir with the steps as claimed in claims 9, 10, and 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884